DUGGAN, J.,
concurring in part and dissenting in part. The plurality opinion reaches two conclusions: First, RSA 169-C:10, II(a) (2002) violates due process by prohibiting under any circumstances court-appointed counsel for an indigent stepparent accused of abusing or neglecting his or her stepchild; and second, the Due Process Clause in Part I, Article 15 of the New Hampshire Constitution requires court-appointed. counsel in every case charging an indigent stepparent with abusing or neglecting his or her stepchild. I agree with the first conclusion but respectfully dissent from the second.
The second conclusion is unsupported by any state or federal cases, inconsistent with settled due process analysis and at odds with our recent decision in In re Brittany S., 147 N.H. 489 (2002).
In Brittany S., we held that due process does not require court-appointed counsel for an indigent mother who seeks to regain custody of her own daughter by terminating a guardianship. Id. at 494. We held that even though the mother’s interest is fundamental, when that interest is balanced against the safeguards in the guardianship proceedings, the State’s interest in protecting children and the significant costs of indigent representation, due process does not require the appointment of counsel. Id. at 491-94. The factors involved in an abuse and neglect proceeding against a stepparent - the private interests, the nature of the proceedings and the State’s interest - are indistinguishable from those in Brittany S. The outcome of this case is thus dictated by Brittany S.
The Child Protection Act provides court-appointed counsel to an indigent parent who has been accused of abusing or neglecting his or her own child. RSA 169-C:10, 11(a). The statute also allows a court to appoint counsel for an indigent parent not accused of abuse or neglect “if the parent is a household member and such independent legal representation is necessary to protect the parent’s interests.” Id. “Parent” is defined to include “mother, father, [and] adoptive parent.” RSA 169-C:3, XXI (2002). RSA 169-C:10,11(a), however, states that “[t]he court shall not appoint an *244attorney to represent any other persons involved in a case brought under this chapter.” This blanket prohibition strips a court of the authority to appoint counsel to represent an indigent stepparent in an abuse and neglect proceeding under any circumstances.
The threshold step in a due process analysis is to determine whether a stepfather has a legally protected interest. See Petition of Preisendorfer, 143 N.H. 50, 52 (1998). We then balance three factors to decide whether appointment of counsel is required to protect that interest. See In re Richard A., 146 N.H. 295, 298-300 (2001).
Mark H. has a legally protected interest in the abuse and neglect hearing. A finding that he has abused or neglected his stepchild can affect his marriage and his family. See RSA 169-C:19, 11(a)(1) (2002) (court may order a household member to stay away from the premises where the child lives). In this case, such an order affected Mark H.’s relationship with his wife and natural child as well as his relationship with his stepchild. A parent’s role in family life is a fundamental liberty interest under Part I, Article 2 of the State Constitution. See Stanley D. v. Deborah D., 124 N.H. 138, 142 (1983); see also Moore v. East Cleveland, 431 U.S. 494, 499 (1977) (recognizing freedom of personal choice in matters concerning marriage and family life protected by Fourteenth Amendment); Troxel v. Granville, 530 U.S. 57, 65-66 (2000) (reaffirming “the fundamental right of parents to make decisions concerning the care, custody, and control of their children”).
Mark H. has another legally protected interest. A finding that he has abused his stepchild will result in his name being entered as a “founded report” in a central registry maintained by the division for children, youth and families (DCYF). See RSA 169-C:35 (2002). In Petition of Bagley, 128 N.H. 275, 285 (1986), we held that the entry of such a finding in the central registry implicates a liberty interest within the meaning of Part I, Article 15 of the New Hampshire Constitution.
To decide whether the Due Process Clause requires court-appointed counsel for every indigent stepparent who is accused of abusing or neglecting his or her stepchild, we balance three factors: (1) the private interest that will be affected; (2) the risk of an erroneous deprivation of such interest through the procedures used; and (3) the State’s interest. In re Richard A., 146 N.H. at 298; see also Mathews v. Eldridge, 424 U.S. 319, 335 (1976).
The private interests that may be affected are substantial. The most significant of these is that the court may order a stepparent to stay away from the home where his or her spouse and natural children reside. See Lassiter v. Department of Social Services, 452 U.S. 18, 27 (1981) (“a parent’s desire for and right to the companionship, care, custody, and *245management of his or her children is an important interest that undeniably warrants deference and, absent a powerful countervailing interest, protection” (quotation omitted)); see also Moore, 431 U.S. at 499. While the order may also affect the stepparent’s relationship with his or her stepchild, this interest is not entitled to the same weight as the relationship with his or her natural children. Cf. Troxel, 530 U.S. at 69-70 (protecting natural parent’s fundamental constitutional right to make decisions concerning rearing of children over grandparents’ interest in visiting their grandchildren). The stepparent’s relationship with the stepchild may be a strong emotional attachment, but it has not been recognized as a constitutional interest on a par with the natural parent-child relationship. Indeed, if an emotional attachment is determinative, there is no principled basis for distinguishing stepparents from grandparents, siblings and other live-in relatives.
Equating the interests of natural parents and stepparents raises serious constitutional concerns. In Troxel, the Supreme Court held unconstitutional a state statute that allowed “any person” to petition for visitation with a child. Troxel, 530 U.S. at 73. Troxel recognizes the primary role of natural parents in making decisions concerning care, custody and control of their children and, implicitly, the secondary role of others such as grandparents. Id. at 65-66; but cf. Stanley D., 124 N.H. at 142 (applying best interest of child standard in divorce proceeding to award physical custody to stepfather over request of natural mother). Thus, to the extent that the plurality’s due process analysis elevates a stepparent’s interest in his or her relationship with a stepchild to mirror the interest that the constitution recognizes a natural parent has in the care, custody and control of his or her natural child, the analysis is inconsistent with Troxel.
While I agree that the private interests at stake here weigh in favor of providing counsel, it is primarily because these proceedings can affect Mark H.’s interest in the care, custody and control of his natural children and his relationship with his wife.
The second factor is the risk that a stepparent’s liberty interests will be erroneously deprived through the procedures used and the value of court-appointed counsel as an additional safeguard. Mark H. argues that without an attorney, his inability to present a “technical and complicated defense raised a strong possibility of an erroneous deprivation [of his liberty interests].” Proceedings under the Child Protection Act primarily focus on determining the truth of factual allegations, and whether those allegations, if true, result in a finding that the child was abused or neglected. In resolving this fact-intensive inquiry, the court does not apply the rules of evidence, but may admit any evidence that it considers relevant and *246material. See RSA 169-C:12 (2002). Although cases involving allegations of child abuse may raise issues of whether a child can reliably recall events, the technical rules of evidence governing admissibility do not apply. Thus, an accused stepparent is permitted to present his case and challenge the State’s case unburdened by difficult questions of evidentiary law. See id. Further, the proceedings are held in a closed court before a judge without a jury. See RSA 169-C:14, :18 (2002). This allows an accused stepparent to present his case free from the distraction created by members of the public and the complications of a jury trial. These procedures are virtually identical to the procedures in Brittany S. See In re Brittany S., 147 N.H. at 492-93.
The plurality points out that, unlike natural parents, stepparents are not statutorily protected from having their testimony in the abuse and neglect proceeding used against them at a subsequent criminal trial and argues that having a lawyer at the abuse and neglect proceeding would provide this protection to stepparents. While true, this is irrelevant. The relevant inquiry here is not whether the presence of counsel will better protect a stepparent’s rights in subsequent criminal proceedings but whether the absence of counsel impermissibly increases the risk of an erroneous result in the abuse and neglect proceeding.
The third factor is the government’s interest. The purpose of the Child Protection Act is “to provide protection to children whose life, health or welfare is endangered and to establish a judicial framework to protect the rights of all parties involved in the adjudication of child abuse or neglect cases.” RSA 169-C:2 (2002). Thus, the State has an interest in a proceeding that produces reliable results, while its duty as parens patriae requires that it represent the safety interest of the child. See In re Tracy M., 137 N.H. 119, 124 (1993). The State’s interest in providing protection to children is paramount, and any interest stepparents have in their familial relations must yield to the welfare of the children involved. See id.
The State has a further interest in adjudicating child abuse or neglect cases as economically as possible. A large number of abuse and neglect proceedings involve allegations that a stepparent has abused a stepchild. Providing court-appointed counsel for all stepparents would result in a significant additional fiscal as well as administrative burden upon the State. Cf. In re Brittany S., 147 N.H. at 493 (noting that while appointment of counsel in a single case may entail relatively minor fiscal and administrative burden, appointment for all such cases upon demand could result in significant costs).
As the United States Supreme Court has recognized, due process does not require appointed counsel in every ease where a fundamental liberty interest is at stake. See Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973); *247Lassiter, 452 U.S. at 31-32. Rather, in abuse and neglect proceedings, as in the guardianship proceedings in Brittany S., while the first factor may favor the appointment of counsel, the other two factors weigh heavily against providing counsel in every case. See Gagnon, 411 U.S. at 790. Thus, I would conclude that court-appointed counsel is not required in every case where an indigent stepparent is accused of abusing or neglecting his or her stepchild.
Neither Mark H. nor the plurality cite a single state or federal court decision that has held that due process requires the appointment of counsel for a stepparent accused of abuse or neglect of his or her stepchild. While many state courts have concluded that due process requires counsel for a natural parent who risks losing custody of his or her child, see, e.g., Danforth v. State Department of Health & Welfare, 303 A.2d 794 (Me. 1973), implicitly overruled by Lassiter, 452 U.S. at 27 (federal constitutional grounds overruled in part by Lassiter), the United States Supreme Court has held that not even a natural parent has a due process right to counsel at a termination of parental rights hearing, Lassiter, 452 U.S. at 27.
Moreover, the implications of the plurality opinion may have a significant impact upon other cases. If due process requires court-appointed counsel whenever a stepparent is accused of abusing or neglecting his or her stepchild, then due process certainly requires court-appointed counsel whenever a natural parent may lose custody of a child. For example, when a court finds that a person has abused the parent of his or her minor children under RSA chapter 173-B (2002), it may award custody of the children to the other parent or the department of health and human services. See RSA 173-B:5, I(b)(5), (6). Such an order may remain in effect for up to one year. See RSA 173-B:5, VI. Hearings under RSA chapter 173-B, like hearings under RSA chapter 169-C, are informal. The rules of evidence are not applied, RSA 173-B :3, VIII, and the primary focus of the inquiry is determining the truth of factual allegations, see RSA 173-B:1, I. Further, conduct alleged under RSA 173-B:1, I, must involve the commission or attempted commission of one or more of the enumerated criminal acts. Like an accused stepparent under RSA chapter 169-C, an accused parent’s testimony in proceedings under RSA chapter 173-B may be later used against him or her at a subsequent criminal proceeding. Given the similar interests and proceedings involved, it is difficult to see why, under the plurality’s reasoning, due process would not require court-appointed counsel whenever an indigent parent is accused of abuse under RSA chapter 173-B.
The real problem with RSA 169-C:10, 11(a) is that it prohibits a court from appointing counsel for the accused stepparent, even if the facts and *248circumstances of a particular case require appointment of counsel to adequately protect a stepparent’s right to due process. By prohibiting a court from weighing Mark H.’s fundamental liberty interest in his relationship with his wife and natural child against the State’s interest, and evaluating whether appointed counsel is required to adequately reduce the risk that his interest will be erroneously deprived, RSA 169-C:10, II(a) is inconsistent with due process. See Gagnon, 411 U.S. at 790; Lassiter, 452 U.S. at 30-32. Therefore, RSA 169-C:10, 11(a) cannot be applied automatically in cases where, as here, a fundamental liberty interest is at stake. The court, instead, must determine in each case whether the stepparent has a fundamental interest at stake that coupled with a particularly complicated proceeding requires appointed counsel to adequately reduce the risk of erroneous deprivation. See Lassiter, 452 U.S. at 31. It bears repeating that the fundamental liberty interest in this case is Mark H.’s interest in the care, custody and control of his natural child and his relationship with his wife. The fact that a finding of abuse will result in his name being entered into the central DCYF registry implicates a liberty interest that is significant but not fundamental.
Finally, the plurality’s ruling that due process requires the appointment of counsel for this stepparent does not decide the issue for all future cases because a decision by a plurality of an appellate court has no precedential value. United States v. Miller, 255 F.3d 1282, 1288 n. 4 (11th Cir. 2001) (plurality opinion from United States Supreme Court not binding precedent); Williams v. W.C.A.B. (Green Const. Co.), 687 A.2d 428, 430 n. 2 (Pa. Commw. Ct. 1997) (plurality decision of state supreme court not binding precedent); see also Texas v. Brown, 460 U.S. 730, 737 (1983) (opinion of Rehnquist, J.).